1
2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5
6     PEDRO MEJIA,                                         Case No. 3:18-cv-00557-MMD-WGC

7                                            Plaintiff,                    ORDER

8            v.

9     ROMEO ARANAS, et al.,

10                                      Defendants.

11
12          On November 26, 2018, Plaintiff, then a prisoner in the custody of the Nevada

13   Department of Corrections (“NDOC”), initiated this prisoner civil rights action pursuant to

14   42 U.S.C. § 1983. (ECF No. 1-1.) On September 24, 2019, this Court issued a screening

15   order and stayed the case to give the parties an opportunity to settle their dispute. (ECF

16   No. 7.) On January 2, 2010, Defendants filed a suggestion of death on the record. (ECF

17   No. 14.)

18          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

19   is not extinguished, the court may order substitution of the proper party. A motion for

20   substitution may be made by any party or by the decedent’s successor or representative.

21   If the motion is not made within 90 days after service of a statement noting the death, the

22   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

23   if there is no motion for substitution within 90 days of the date of this order, the Court will

24   dismiss the case.

25          It is ordered that the Court will dismiss this case in 90 days if there is no motion to

26   substitute filed pursuant to Federal Rule of Civil Procedure 25(a)(1).

27   ///

28   ///
1          It is further ordered that the application to proceed in forma pauperis (ECF No. 4)
2    is denied as moot.
3          DATED THIS 8th day of January 2020.
4
5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
